Case: 13-10214         Date Filed: 12/03/2013   Page: 1 of 6



                                                                        [DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                             No. 13-10214
                                         Non-Argument Calendar
                                       ________________________

                           D.C. Docket No. 3:00-cv-01297-HWM-MCR

MICHAEL G. HARRIS,

llllllllllllllllllllllllllllllllllllllll                                   Plaintiff-Appellant,

                                                   versus

CORRECTIONS CORPORATION OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellee.

                                      ________________________

                            Appeal from the United States District Court
                                for the Middle District of Florida
                                  ________________________

                                           (December 3, 2013)

Before HULL, JORDAN and ANDERSON, Circuit Judges.

PER CURIAM:


         Michael G. Harris, proceeding pro se, appeals the district court’s denial of
               Case: 13-10214    Date Filed: 12/03/2013   Page: 2 of 6


his motion for relief from a void judgment, filed pursuant to Federal Rule of Civil

Procedure 60(b)(4), and subsequent denial of his motion for reconsideration, filed

pursuant to Federal Rule of Civil Procedure 59(e). Because his present appeal is

his fourth from a district court’s Rule 60(b)(4) determination, we briefly recount

the procedural history of Harris’s case.

      In 2003, a jury found for Harris on his Title VII retaliation claim against his

former employer, Corrections Corporation of America (“CCA”), and awarded him

$750,000. However, the district court granted CCA’s post-trial renewed motion

for judgment as a matter of law (“JMOL”). On appeal, this Court affirmed the

district court’s JMOL and concluded that the record did not contain sufficient

evidence for a reasonable jury to conclude that Harris had an objectively

reasonable belief that he was being discriminated against, or that Harris established

a prima facie case of retaliation. Harris v. Corr. Corp. of Am. (Harris I), 139 F.

App’x 156, 159-60 (11th Cir. 2005). We also noted that there was no legally

sufficient evidentiary basis for a reasonable jury to conclude that CCA’s proffered

legitimate, nondiscriminatory reason for terminating Harris was in fact pretext for

retaliation. Id. at 160.

      Since our decision affirming the district court’s grant of JMOL in favor of

CCA, Harris has filed multiple Rule 60(b)(4) and Rule 59(e) motions before the

district court. He has also brought before this Court multiple appeals from the


                                           2
               Case: 13-10214     Date Filed: 12/03/2013     Page: 3 of 6


district court’s denials of those motions. See, e.g., Harris v. Corr. Corp. of Am.

(Harris II), 332 F. App’x 593 (11th Cir. 2009); Harris v. Corr. Corp. of Am.

(Harris III), 433 F. App’x 824 (11th Cir. 2011).

                             I.     Rule 60(b)(4) Motion

      In 2012, the district court denied Harris’s instant Rule 60(b)(4) motion and

subsequently denied his motion for reconsideration. In his present appeal, Harris

argues that because CCA made no objections to the consistency of the jury’s

verdict or the jury instructions at the time of trial, CCA was precluded from filing

any post-trial motions. As a result, Harris argues, the district court had no subject

matter jurisdiction to review CCA’s renewed JMOL motion, and thus JMOL in

favor of CCA is void. Additionally, Harris argues that the judgment is void

because the district court violated his due process rights. We reject both claims as

frivolous and affirm.

      We review the denial of a motion pursuant to Federal Rule of Civil

Procedure 60(b)(4) de novo. Burke v. Smith, 252 F.3d 1260, 1263 (11th Cir. 2001).

A district court may relieve a party from a final judgment pursuant to Rule

60(b)(4) if “the judgment is void.” Fed. R. Civ. P. 60(b)(4). “Generally, a

judgment is void under Rule 60(b)(4) if the court that rendered it lacked

jurisdiction of the subject matter, or of the parties, or if it acted in a manner




                                            3
               Case: 13-10214     Date Filed: 12/03/2013     Page: 4 of 6


inconsistent with due process of law.” Burke, 252 F.3d at 1263 (quotation

omitted).

      We reject Harris’s first argument that the district court lacked subject matter

jurisdiction over CCA’s post-trial motion for JMOL. Harris argues that because

CCA failed to object to any inconsistency in the jury verdict or to the jury

instructions at the time of trial, CCA was prohibited from filing any post-trial

motions. This argument is meritless, where CCA was not challenging the

inconsistency of the jury’s verdict or error in the jury instructions, but rather was

challenging the sufficiency of the evidence presented at trial in its JMOL motion,

and where CCA had properly preserved such post-trial motion by moving for

JMOL at the close of all evidence. Harris has demonstrated no error on the part of

the district court to exercise jurisdiction over that timely filed motion.

      We also reject Harris’s other argument that the judgment is void because the

district court violated his due process rights by (1) failing to allow him time to

respond to CCA’s request to exceed the page limit in his motion for JMOL and (2)

failing to notify Harris that the court would utilize the McDonnell Douglas

framework in evaluating CCA’s JMOL motion. Harris has not demonstrated how

any error would rise to the level of a due process violation. Furthermore, we note

that it is clear that the district court did not err in denying Harris’s Rule 60(b)(4)

motion.


                                            4
               Case: 13-10214     Date Filed: 12/03/2013    Page: 5 of 6


                    II.   Rule 59(e) Motion for Reconsideration

      Harris also challenges the district court’s denial of his motion for

reconsideration. We review the denial of a Rule 59(e) motion for reconsideration

for an abuse of discretion. Mays v. U.S. Postal Serv., 122 F.3d 43, 46 (11th Cir.

1997). A Rule 59(e) motion for reconsideration cannot be brought solely to

relitigate issues already raised in an earlier motion. See Michael Linet, Inc. v. Vill.

of Wellington, 408 F.3d 757, 763 (11th Cir. 2005). “The only grounds for granting

[a Rule 59] motion are newly-discovered evidence or manifest errors of law or

fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (alteration in original)

(quoting Kellogg v. Schreiber (In re Kellogg), 197 F.3d 1116, 1119 (11th Cir.

1999)).

      To the extent that Harris’s motion for reconsideration merely reiterated his

previous arguments as to subject matter jurisdiction and due process violations, the

district court properly denied his Rule 59(e) motion. See Michael Linet, 408 F.3d

at 763. Furthermore, the new arguments that Harris raises in his motion for

reconsideration—namely, that the district court should have granted his instant

Rule 60(b)(4) motion because CCA never objected to it, and that the district court

improperly determined that his Rule 60(b)(4) motion was untimely—do not

present any newly-discovered evidence or show a manifest error of law or fact.

See Arthur, 500 F.3d at 1343. Harris does not explain how the district court’s


                                           5
              Case: 13-10214     Date Filed: 12/03/2013   Page: 6 of 6


conclusion that CCA was not required to respond to a Rule 60(b)(4) motion filed

seven years after the case was closed, and its denial of Harris’s Rule 60(b)(4)

motion even absent any opposition, is a manifest error of law such that the original

JMOL order is void. See id. As for Harris’s argument that the district court based

its denial of Harris’s motion on an improper conclusion that it was brought too late,

this is not supported by the record. Although the district court noted that seven

years had passed since the trial, its reasoning did not depend on this observation.

      Accordingly, we affirm the district court’s denial of Harris’s motions under

Rules 60(b)(4) and 59(e).

      AFFIRMED.




                                          6